

CERTAIN INFORMATION HAS BEEN OMITTED FROM THIS DOCUMENT BECAUSE IT IS (I) NOT
MATERIAL, AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.
OMISSIONS ARE MARKED [*******].


NOTICE OF LEASE


NOTICE IS HEREBY GIVEN in accordance with the provisions of §47-19 of the
Connecticut General Statutes, as of September _, 2005, by COMMERCE PARK REALTY,
LLC, successor-in-interest to MELVYN J. POWERS AND MARY P. POWERS D/B/A M & M
REALTY with a place of business at 7 Finance Drive, Danbury, Connecticut 06810
("Landlord"), and HOLOGIC, INC., with a place of business at 37 Apple Ridge
Road, Danbury, Connecticut 06810 ("Tenant") that:


1. Lease. Landlord entered into a lease with LORAD, A DIVISION OF TREX­ MEDICAL
CORPORATION ("LORAD") dated as of December 26, 1995, which lease was amended by
a First Addendum to Lease Agreement dated March 1, 1996, a Second Addendum to
Lease Agreement dated as of April 1, 1996 and a Third Addendum to Lease
Agreement dated as of May 1, 1996, each between Landlord and LORAD, which lease
was assigned by LORAD to HOLOGIC, INC., pursuant to an Assignment of Lease and
Assumption of Obligations dated September __, 2000, and was further amended by a
Fourth Addendum to Agreement of Lease of even date herewith between Landlord and
Tenant (collectively, the "Lease").


2.
Premises. In consideration of the rents and upon the terms, conditions,
covenants and agreements set forth in the Lease, Landlord has leased that
certain property known as 37 Apple Ridge Road, in the Town of Danbury, County of
Fairfield, and State of Connecticut and more particularly described on Schedule
A attached hereto and made a part hereof together with all buildings and
improvements located thereon (the "Leased Premises").



3.
Term. The initial term of the Lease commenced on December 18, 1996, and
terminates on December 31, 2012. If Tenant exercises either or both of the
Renewal Options described in the Lease, the first Renewal Term shall commence on
January 1, 2013 and terminate on December 31, 2017, and the second Renewal Term
shall commence on January 1, 2018 and terminate on December 31, 2022. The date
of execution of the Lease is December 26, 1995. The Lease was amended by a First
Addendum to Lease Agreement dated March 1, 1996, a Second Addendum to Lease
Agreement dated as of April 1, 1996, a Third Addendum to Lease Agreement dated
as of May 1, 1996, and a Fourth Addendum to Agreement of Lease dated as of the
date hereof.

4.
Landlord' s Name and Address. The name and address of Landlord are:

Commerce Park Realty, LLC
7 Finance Drive
Danbury, Connecticut 06810








--------------------------------------------------------------------------------





5.
Tenant's Address. The address of Tenant as stated in the Lease is:



HOLOGIC, INC.
37 Apple Ridge Road Danbury, Connecticut 06810


6.
Extension or Renewal of Term. Pursuant to the terms of the Lease, Tenant has two
(2) consecutive options to extend the term of the Lease for an additional period
of five (5) years each.



7.
Option to Purchase. The Lease contains no option or other right to purchase the
Leased Premises.



8.
Lease on File. Executed copies of the Lease are on file at the Tenant's and
Landlord's offices.





IN WITNESS WHEREOF Landlord and Tenant have executed this notice as of the date
first mentioned above.




Witnessed by:

LANDLORD:
COMMERCE PARK REALTY, LLC


Commerce Park Management Company
Its Manager





/s/ Margaret Caruso                By: /s/ Melvyn J. Powers
Its President
/s/ Ed Coyr




TENANT:
HOLOGIC, INC.




/s/ Raymond Calvo                By: /s/ William E. Healy
Its VP


/s/ Cathy F. Fontaine











--------------------------------------------------------------------------------





SCHEDULE A


Legal Description
37 APPLE RIDGE ROAD




All that piece or parcel of property consisting of approximately 13.428 acres,
situated on Apple Ridge Road , in the City of Danbury, County of Fairfield and
State of Connecticut, more particularly described on a map entitled: "Map
Showing Parcel "D" - Orchard Park, Danbury, Connecticut Prepared for M&M Realty"
(Scale l " = 40') Prepared by New England Land Surveyi ng, P.C.. dated January
2, 1996, which map is to be filed in the Office of Town Clerk of Danbury, and
which land is described as follows:


Beginning at a point which is the northwesterly corner of the Premises herein
described and proceeding N 77° 14' 34" E, a distance of 160.63'; thence
continuing along said line N 76° 461 25" E, a distance of 242.78'; thence N 71°
51' 26" E, a distance of 378.72'; thence turning and running S 12° 07' 22fl E, a
distance of 597.50'; thence proceeding along a curve 355.22'; thence running S
68° 59" 09' W, a distance of 149.5l '; thence along a curve a distance of
499.911 and thence N 20 ° 05 ' 04" W, a distance of 382 .56' and thence N 14Q
13' 54" W, a distance of to the point and place of beginning.


Together with the right (in common with others) to pass and repass over that
certain roadway shown and designated as Apple Ridge Road on the Map for the
purposes of ingress and egress to the said piece or parcel of land from the
public highway known as Kenosia Avenue.




--------------------------------------------------------------------------------







FOURTH ADDENDUM TO AGREEMENT OF LEASE




AGREEMENT made as of the    day of September, 2005, by and between COMMERCE PARK
REALTY, LLC, a Connecticut limited liability company having an address at 7
Finance Drive, Danbury, Connecticut 06810 ("Lessor") and HOLOGIC, INC., a
Delaware corporation, having an address at 37 Apple Ridge Road, Danbury,
Connecticut 06810 ("Lessee").




RECITALS


A.    Lessee has leased certain premises located at 37 Apple Ridge Road,
Danbury, Connecticut (the "Leased Premises"), pursuant to a lease dated December
26, 1995 between Melvyn J. Powers and Mary P. Powers, as original lessor, and
LORAD, a Division of Trex- Medical Corporation, as original lessee, as amended
by a First Addendum to Lease Agreement dated March 1, 1996, a Second Addendum to
Lease Agreement dated as of April I , 1996, and a Third Addendum to Lease
Agreement dated as of May 1, 1996 (collectively, the "Lease").


B.    The interest of the original lessee was assigned to Lessee pursuant to
that certain Assignment of Lease and Assumption of Obligations dated September ,
2000.


C.    Lessee has requested that Lessor agree to extend the Initial Term of the
Lease to December 31, 2012, and re-define the two (2) Renewal Terms to be the
five (5) year periods: ending December 31, 2017 and December 31, 2022,
respectively.


D.    To memorialize said extensions, Lessor requires that the Lessee enter into
this. Agreement.


E.    In consideration of the foregoing, and for One Dollar ($1.00) and other
valuable consideration received by each to their satisfaction, Lessor and Lessee
hereby agree as follows:


AGREEMENT


1.    Lessor and Lessee hereby agree that the Initial Term of the Lease shall
end on December 31, 2012. All references in the Lease and herein to the "Initial
Term" shall be deemed to mean the period ending on December 31, 2012.


2.    Lessee agrees that the current annual Fixed Rent of [******], which is
payable in advance in equal monthly installments of [*******],


TBM/28936/2/738653v2 09/20/05-HRT/






--------------------------------------------------------------------------------







shall continue to be payable on the first day of each calendar month through and
including December 1, 2006. Commencing on January 1, 2007 and continuing on the
first day of each month to and including December 1, 2012, monthly Fixed Rent in
the amount of [*******] shall be due and payable in advance.


3.    Notwithstanding anything contained in the Lease to the contrary, if Lessee
exercises either or both of the Renewal Options described in the Lease, the
first Renewal Term shall commence on January 1, 2013 and terminate on December
31, 2017, and the second Renewal Term shall commence on January 1, 2018 and
terminate on December 31, 2022. The Fixed Rent payable during the Renewal Terms
shall be as follows:


a.
First Renewal Term: [*******].



b.
Second Renewal Term: [*******].



4.
Lessee hereby surrenders that portion of the Leased Premises designated in
Section

22.3 of the Lease as the Surrender Premises, and more particularly described in
Exhibit D of the Lease. As a result thereof, Lessee agrees and acknowledges
that, commencing as of the date hereof, the Lessee has no interest of any kind,
as tenant or otherwise, in or to the Surrender Premises, and hereby forever
releases, relinquishes and remises to the Lessor all right, title and interest
the Lessee has or may have had in and to said Surrender Premises.


5.    Except as specifically modified hereby, all of the terms and conditions of
the Lease remain in full force and effect.


6.    This Agreement shall be binding upon, and inure to the benefit of, Lessor
and Lessee and their respective heirs, successors and assigns.


7.    This Agreement shall be construed in accordance with the laws of the State
of
Connecticut.


8.This Agreement may not be changed or modified, in whole or in part, except by
written instrument executed by the party against whom enforcement of such change
or modification is sought.


9.All capitalized terms used, but not defined herein, shall have the definitions
attributed thereto in the Lease.







[The Remainder of this Page Intentionally Left Blank]
2






--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Lessor and Lessee have executed this Agreement as of the day
and date first above written.


LESSOR:
COMMERCE PARK REALTY, LLC


By: Commerce Park Management Company
Its Manager


By: /s/ Melvyn Powers
Its President






LESSEE:
HOLOGIC, INC.




By: /s/ William E. Healy
Its Vice President
















































